The holding of the county judge, that because the road of appellant was not fenced at the point where the animal was killed, it was liable without proof of negligence in such killing, was erroneous.
The evidence showed, that at that place appellant had established a flag station and siding where passengers were taken on and put off, and where freight was received and delivered by it, and where switching of trains was necessary for these purposes. It also appeared that across its main line and switch appellant kept up a crossing for a road, which had been in use there for ten or fifteen years, and that it was upon this crossing that the mare was struck.
In the case of Railway v. Cocke, 64 Tex. 154, it is said: "Under statutes the same as in force in this State it has been held, that the general terms used in such statutes imposing liability on railway companies for injuries done to animals unless their railways are fenced, do not apply to such places as public necessity or convenience require should be left unfenced, as the streets of a city or town, depots, and contiguous *Page 272 
grounds, the crossings of highways, and other like places." In Railway v. Dunham, 68 Tex. 232, the same principle is recognized and applied to depot grounds.
The language just quoted would embrace the "depot and contiguous grounds" in this case and the switches upon which the animal was killed; and those decisions are conclusive of this case, unless this particular stopping place does not come within the principle upon which they rest.
Some language used in those opinions, and also in cases decided by the Court of Appeals (2 Willson's Civil Cases, sections 374, 670), is to the effect, that the exemption from the requirement to fence would exist only with respect to places where a fence would be unlawful. That language should be understood with reference to the facts which were under discussion, and to the point before the mind of the court, the exemption claimed being from a fencing of public streets of a town, which is forbidden by law. These decisions should not be construed to mean that no exception can be allowed from the statutory requirement to fence except in cases where a compliance would be a violation of positive law. The true principle, which is the result of the authorities, is stated in the extract above given from 64 Texas, and embraces within the exception all places which "public necessity or convenience require should be left unfenced."
Access to and from stations and the grounds around them necessary to their proper use and convenience must be allowed to passengers and freighters.
Article 4226, Revised Statutes, requires railway companies to receive and discharge freight and passengers at sidings and stopping places for receiving and discharging way passengers and freight.
Article 4239 provides, that "when a company constructs a switch on its road for the accommodation of freighters, they shall be bound to furnish a sufficient number of cars for the transportation of freight therefrom when requested so to do."
These provisions were made for the benefit of shippers and passengers, and full effect is not given to them if the carrier is required to fence them in, and thereby obstruct the public in the free enjoyment of the privileges thus sought to be secured. The mere fact that Quarry was a station at which trains stopped only when passengers or freight were to be received or discharged can not, in our opinion, take it out of the operation of the rule which relieves railways from the necessity of fencing their depot grounds. Those who got on or off the cars or shipped or received goods there were as much entitled to free access as were those dealing with appellant at its regular stations. The right to leave its track unfenced there was proper to the discharge of the duties resting upon the carrier.
This view of the case makes it unnecessary for us to determine whether or not the road which crossed appellant's track was such as appellant was *Page 273 
bound to leave open. The court erred in holding that appellant was liable had no negligence been shown.
The court held, that the killing of the mare was caused by negligence of the employes of appellant running the train. This finding is attacked as being unsupported by evidence. While the testimony tending to establish negligence is weak and of a negative character, and is contradicted by positive evidence, we can not say that the judgment is so entirely without evidence to support it as to justify this court in setting it aside. In such cases the rule is that the appellate court will affirm the judgment, whether the finding on the facts meets its approval or not.
Affirmed.